Citation Nr: 0019427	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  97-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1970 to January 1972, which included a tour of 
duty in the Republic of Vietnam; he also served in the United 
States Coast Guard from August 1976 to December 1977.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Competent medical evidence of an etiological relationship 
or nexus between the veteran's current cirrhosis of the liver 
and hepatitis C, and the veteran's prior military service, to 
include exposure to Agent Orange or other herbicides, has not 
been presented.

2.  Neither cirrhosis of the liver or hepatitis C is one of 
the listed diseases contained in 38 C.F.R. § 3.309(e).


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
cirrhosis of the liver and hepatitis C, either on a direct 
basis or as secondary to exposure to Agent Orange, or some 
other chemical agent, during service, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or 

disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).


In order to establish a well-grounded claim based on exposure 
to Agent Orange, the veteran must submit competent evidence 
showing that he currently has a medical diagnosis of 
disability that is due to Agent Orange exposure.  Medical 
evidence showing that he has one of the diseases listed in 38 
C.F.R. § 3.309(e) that have been shown to be related to Agent 
Orange exposure is sufficient to make his claim well 
grounded.  If he does not have one of the diseases listed in 
38 C.F.R. § 3.309(e), he must submit competent medical 
evidence showing that the currently diagnosed disease is 
related to Agent Orange exposure.  See Brock v. Brown, 10 
Vet. App. 155 (1997).  In addition, if the veteran does not 
submit evidence showing that he has one of the diseases 
listed in 38 C.F.R. § 3.309(e), he must submit competent 
evidence showing that he was exposed to Agent Orange.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

The veteran has contended that he is entitled to service 
connection for cirrhosis of the liver and hepatitis C because 
he was treated for typhus during his first period of active 
service and he believes that it led to the later development 
of his cirrhosis and/or hepatitis C.  In the alternative, it 
is contended that service connection is warranted for liver 
cirrhosis and hepatitis C due to exposure to Agent Orange 
while serving in the Republic of Vietnam during his first 
period of active service.  

With regard to the current claims for direct service 
connection for cirrhosis of the liver and hepatitis C, the 
Board notes that there is no evidence of either disease in 
the veteran's service medical records or within one year of 
the veteran's discharge from either period of active service.  
The service medical records do show treatment for typhus in 
1971.  Medical records from his second period of service also 
contain no evidence of the presence of either cirrhosis or 
hepatitis C.  In addition, it is noted that service medical 
records from his second period of service indicate that the 
veteran developed an alcohol and drug dependency during his 
first period of service which continued thereafter.  In fact, 
he was recommended for discharge from the Coast Guard in 1977 
partially due to his alcohol and drug dependency.  


Post service medical records reveal that the veteran was 
first diagnosed with both cirrhosis of the liver and 
hepatitis C in 1995, many years after his second period of 
active service.  The Board finds that there is no medical 
evidence of a link, or nexus, between either the veteran's 
cirrhosis of the liver or hepatitis C, and his prior periods 
of service.  

With regard to the contention of a relationship between 
either claimed disability and the episode of typhus in 
service, the Board notes that there is of record a medical 
opinion from a VA specialist, dated April 1998, which 
specifically addresses this contention.  The physician noted 
that, based on the veteran's records, and his knowledge of 
typhus, that neither the veteran's current chronic hepatitis 
C nor his cirrhosis of the liver was related to his prior 
distant history of typhus.  The VA physician further stated 
that typhus was an acute infectious illness with no 
association with chronic liver disease.  Furthermore, 
hepatitis C was a separate viral agent known to frequently 
cause cirrhosis.  In addition, the examiner noted that in the 
veteran's case, there was also a long history of alcohol 
abuse.  Thus, the examiner concluded that the veteran's 
cirrhosis was likely due to one or both of these factors, and 
not to his history of typhus.  Thus, the Board finds that the 
veteran has failed to submit evidence of a well-grounded 
claim.

With regard to the contention that either the cirrhosis of 
the liver or the hepatitis C is related to exposure to Agent 
Orange or other herbicides while in Vietnam, the Board notes 
that neither of these two diseases is listed in 38 C.F.R. 
§ 3.309(e).  Thus, as the veteran has failed to submit any 
competent medical evidence of a relationship, or nexus, 
between either of these claimed disabilities and exposure to 
Agent Orange, the Board again finds that he has failed to 
submit evidence of a well-grounded claim.  See 38 C.F.R. 
§ 3.309(e); see also McCartt v. West, 12 Vet. App. 164 
(1999).

The Board notes that if the veteran fails to submit evidence 
showing that his claim is well grounded, VA is under no duty 
to assist him in any further development of 

the claim.  See Morton v. West, 12 Vet. App. 477 (1999), en 
banc denied July 28, 1999.  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In this case, 
the veteran has not indicated the existence of any evidence 
that, if obtained, would make his claims well grounded.  
Thus, VA has no further obligation to notify him of the 
evidence needed to support his claims.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).


ORDER

Service connection for cirrhosis of the liver is denied.  
Service connection for hepatitis C is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 


